***TO BE FILED UNDER SEAL***
***NOT FOR PUBLICATION***

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 R.M., a minor by and through his Guardian ad Litem
 SHAWN and DIANA MCMORROW;

 And                                                                    ORDER

 C.B., a minor by and through his Guardian ad Litem                     17-cv-12799 (WHW)(CLW)
 Andrew and Stephanie Boulden,

                                     Plaintiffs,
                            V.


 THE SKATiNG CLUB OF WILMiNGTON, INC.
 and RESURFIX, INC.,

                                     Defendants.

Wallsg Senior District Judge

        In this case, Shawn and Diana McMorrow and Andrew and Stephanie Boulden brought an

action as guardians ad litem on behalf of minor Plaintiffs R.M. and CB. ECF No. 1 at           ¶J 6-10.
Plaintiffs claimed that Defendants were proximately responsible for a defective Zamboni used

during a youth hockey game that caused dangerous carbon monoxide exposure to players, resulting
                                                                                    5th
in injuries. Id. at   ¶J 25-43.   The matter was settled in mediation on February         2019. See ECF

No. 54. Magistrate Judge Waldor then conducted a “Friendly Hearing” in order to determine

whether the proposed settlement was in the best interest of the Plaintiffs, and made a Report and

Recommendation. See ECF No. 57 (“R&R”). The R&R considered the liability and damages at

hand in the case and was satisfied that the settlement amount each Plaintiff will receive from each

Defendant was fair and reasonable. Id. at ¶J 5-6. The R&R also found attorneys’ fees (25%) to be

reasonable. Id. It finally recommended that the settlements be approved.

        This Court reviews the Report and Recommendation under 28 U.S.C.              §   636 and Local

Civil Rule 72.1. The Court “may accept, reject, or modify, in whole or in part, the findings or
NOT FOR PUBLICATION


recommendations made by the magistrate judge” and must “make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.” 2$ U.S.C.   § 636(b). See L. Civ. R. 72.1(c)(2). No objections have been raised to any part
of the Report and Recommendation.

        The Court has reviewed the full record in this matter and finds that the Report and

Recommendation adequately develops the factual record and applies the correct legal standard.

“A ‘friendly’ hearing is a proceeding. .wherein the court reviews a settlement of a minor’s claims.”
                                      .




A.S. v. Harrison Twp. Rd. ofEduc. &E. Greenwich Sch. Dist., No. CV 14-147, 2017 WL 1362025,

at *1 (D.N.J. Apr. 12, 2017). The R&R adequately considered Plaintiffs’ damages and Defendants’

liability and found that the settlement amount ($120,000 total for Plaintiff R.M. and $60,000 total

for Plaintiff C.B.), as well as the attorneys’ fees ($29,042.78 for the attorney for R.M. and

$14,042.78 for the attorney for C.B.), were fair and reasonable to the minors’ claims.

        It is hereby ORDERED that the March 7, 2019 Report and Recommendation is

ADOPTED. The parties are instructed to enter a stipulation of dismissal in this matter.




DATE:




                                             William H. Walls
                                             Senior United States District Court Judge




                                                2
